In a proceeding under the Election Law to review and annul a determination of the respondent Village Clerk, which invalidated petitioners’ nominating petitions for village offices of the newly created Village of Atlantic Beach, the petitioners appeal from an order of the Supreme Court, Nassau County, dated June 15, 1962, which denied their application: (1) to annul said determination and to validate their petitions; or (2) to invalidate respondents’ nominating petitions for said offices; or (3) to annul the notice of election. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.